UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RYAN JHAGROO,

                                 Petitioner,
                                                                  1:19-CV-3689 (CM)
                     -against-
                                                                  CIVIL JUDGMENT
 IMMIGRATION COURTS,

                                 Respondent.

       Pursuant to the order issued December 20, 2019, denying the amended petition,

       IT IS ORDERED, ADJUDGED AND DECREED that the amended petition is denied.

The Court construes a portion of the amended petition as a petition for review and denies it for

lack of jurisdiction without prejudice to Petitioner’s filing a petition for review in the appropriate

Court of Appeals. 8 U.S.C. § 1252(a)(5), (b)(2), (g). The Court denies the remainder of the

amended petition in which Petitioner challenges a Suffolk County conviction or sentence without

prejudice to Petitioner’s filing a petition for a writ of habeas corpus under 28 U.S.C. § 2254 in

the proper venue for such a petition, the United States District Court for the Eastern District of

New York. See 28 U.S.C. § 1406(a).

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue under 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.
       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

 Dated:   December 20, 2019
          New York, New York

                                                     COLLEEN McMAHON
                                                 Chief United States District Judge




                                             2
